BALDWIN, Judge
(dissenting).
I cannot agree that there would be no likelihood of confusion as to source when these marks are considered in conjunction with the goods on which they are used.
While I dissented in the previous DURAGOLD ease, Claremont Polychemical Corp. v. Atlantic Powdered Metals, Inc., 470 F.2d 636, 637 (CCPA 1972), I fully accept the majority decision therein as the law governing that ease. Nevertheless, I would not extend that decision to cover the facts of the present case, in which it has been made clear that the goods are essentially identical. As the majority here points out, in the previous case the goods were described merely as “powdered metal.” There were no indications in that case as to what the. powdered metal was, what it was used for, or what channels of trade were involved. It being clear in the present case that the goods are both metal pigments, the previous case, which *879involved another mark on different goods, is of little value as a precedent.
It appears to me that appellee is well on its way to obtaining a family of marks, the front portion of which means durable and the back portion of which is GOLD, despite the fact that appellant had established its rights in DURAGOLD, for the identical goods, long before appellee had used its marks. The damage to appellant’s rights in DURAGOLD are clear.
I would reverse the decision of the board.